Title: From Benjamin Franklin to Mary Stevenson, 10 June 1763
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Woodbridge, New Jersey, June 10. 1763
I wrote to my dear Friend’s good Mama to day, and said I should hardly have time to write to you; but finding a spare half Hour, I will indulge myself in the Pleasure of spending it with you. I have just receiv’d your most agreable Epistle of March 11. The Ease, the Smoothness, the Purity of Diction, and Delicacy of Sentiment, that always appear in your Letters, never fail to delight me; but the tender filial Regard you constantly express for your old Friend is particularly engaging. Continue then to make him happy from time to time with that sweet Inter-course, and take in Return all he can give you, his sincerest Wishes for you of every kind of Felicity.
I hope that by the Time this reaches you, an Account will arrive of your dear Pittey’s safe landing in America among her Friends. Your Dolly too, I hope, has perfectly recover’d her Health, and then nothing will remain to give you Uneasiness or Anxiety. Heaven bless you, and believe me ever, my dear Child, Your affectionate Friend and humble Servant
B Franklin
